The controlling question presented on this appeal is the sufficiency of the evidence to sustain a common law marriage alleged to have existed between Ellie Watson and Consolato Somma within the meaning of Thompson v. Harris, 148 Fla. 329,4 So.2d 385, and similar adjudications. We do not overlook the adverse rulings by the Chancellor below on the admissibility of evidence challenged on this appeal. We have studied the record, read the briefs, examined the authorities, heard oral argument at the bar of this Court, and it is our view and conclusion that reversible error has not been made to appear and therefore the order dismissing the bill of complaint or final hearing is free from error.
Affirmed.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.